ACCEPTED
                                                                                                  01-15-00661-CV
                                                                                       FIRST COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                                                             11/2/2015 3:11:56 PM
                                                                                            CHRISTOPHER PRINE
                                                                                                           CLERK



                                 01-15-00661-CV
                                                            FILED IN
                                                     1st COURT OF APPEALS
                                                         HOUSTON, TEXAS
                      IN THE COURT OF APPEALS        11/2/2015 3:11:56 PM
                                                     CHRISTOPHER A. PRINE
             FOR THE FIRST DISTRICT OF TEXS AT HOUSTON
                                                             Clerk




                   PATRICK O'CONNOR & ASSOCIATES, L.P.
                                Appellant

                                        v.
                               CHESTER R. HALL
                                   Appellee




   FIRST UNOPPOSED MOTION FOR EXTENTISION OF TIME TO FILE
                     APPELLANT'S BRIEF


  Appeal from Cause No. 1036533, In the County Court at Law No. 4, Harris County,
                                      Texas



THE LAW OFFICES OF VEKENO KENNEDY                    THE SIDDIQUI LAW FIRM
Vekeno Kennedy                                       Saif A. Siddiqui
Texas Bar No. 24077118                               Texas Bar No. 24052305
3346 E. T.C. Jester Blvd., Suite F-27                3346 E. T.C. Jester, Suite F-11
Houston, Texas 77018                                 Houston, Texas 77018
Phone:(713) 375-4230                                 Tel: (713) 927-2775
Fax: (713) 457-2954                                  Fax: (832) 787-1284
kennedy.re.law@gmail.com                             ss@siddiquilaw.com


                        ATTORNEYS FOR APPELLANT




                                        1
TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

       Pursuant to TEX. R. APP. P. 10.1 and 38.6(d), the Appellant, Patrick

O'Connor & Associates, L.P. files this Unopposed Second Motion to Extend Time

to File Appellant's Brief.

       Appellant's opening brief is currently due on November 2, 2015.

       Counsel for Appellant requests a 10-day extension of time to file its brief,

making the brief due on November 12, 2015. This is the second request for

extension of time to file the opening brief.

       Counsel for Appellant relies on the following reasons, in addition to the

routine matters that counsel must attend to in daily practice, to explain the need for

the requested extension:

       Counsel for Appellant was unable to obtain a copy of the reporter' s

transcript with sufficient time to complete Appellant's Brief, as the Court Reporter

responsible for its preparation could not be located in a timely manner.

       Counsel for Appellant seeks this extension of time to be able to prepare a

cogent and succinct brief to aid this Court in its analysis of the issues presented.

This request is not sought for delay but so that justice may be done.

       The undersigned has conferred with opposing counsel, and he has indicated

that his client does not oppose this motion.

       All facts recited in this motion are within the personal knowledge of the

counsel signing this motion, therefore no verification is necessary under Rule of

Appellate Procedure 10.2.


                                          2
                              PRAYER FOR RELIEF

       For the reasons set forth above, Appellant requests that this Court grant this

Unopposed First Motion to Extend Time to File Appellant's Brief and extend the

Deadline for Filing the Appellant's Brief up to and including November 12, 2015,

and grant Appellant all other relief to which it may be entitled.




Respectfully submitted,
LAW OFFICE OF VEKENO KENNEDY

/ Vekeno Kennedy

Vekeno Kennedy
Texas Bar No. 24077118
3346 East T.C. Jester Blvd., Suite F-27
Houston, Texas 77018
Phone:(713) 375-4230
Fax: (713) 457-2954
kennedy.re.law@gmail.com


ISa if Siddiqui

Saif A. Siddiqui
The Siddiqui Law Firm
Texas Bar No. 24052305
3346 E. T.C. Jester, Suite F-11
Houston, Texas 77018
Tel : (713) 927-2775
Fax: (713) 457-2961
ss@siddiquilaw.com

ATTORNEYS FOR APPELLANT




                                          3
                           CERTIFICATE OF CONFERENCE

       I certifY that I conferred with counsel for Appellee regarding this motion

and that Appellee is not opposed to this motion.




                            CERTIFICATE OF SERVICE

I hereby certify Pursuant to Rule 21a that on this the 2nd day of November, 2015 a true and
correct copy of the foregoing was forwarded by facsimile transmission, regular mail,
certified mail, return receipt requested, hand-delivery, and/or by any other method as
agreed between the parties to the following:


       Mr. Paul Pilibosian                                                     via electronic mail
       Hoover Slovacek, LLP
       5847 San Felipe, Suite 2200
       Houston, Texas 77057




                                            4